Citation Nr: 0004679	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  98-13 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel

INTRODUCTION

The veteran had periods of active service totaling 20 years, 
26 days, beginning in September 1954 and ending in retirement 
in August 1977.

This appeal arises from a September 1997 rating decision by 
the Wichita, Kansas Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).


FINDING OF FACT

The claims file includes a medical diagnosis of PTSD, 
competent evidence of inservice incurrence, and medical 
evidence of a link to service. 


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
PTSD is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that he has PTSD as a result of 
witnessing stressors during his service in the Republic of 
Vietnam.

A claim for service connection for PTSD is well grounded 
where the veteran submits medical evidence of a current 
disability; lay evidence (presumed to be credible for these 
purposes) of an inservice stressor, which in a PTSD case is 
the equivalent of inservice incurrence or aggravation; and 
medical evidence of a nexus between service and the current 
PTSD disability.  Gaines v. West, 11 Vet. App. 353 (1998). 

As noted in Gaines, the veteran's assertions of an inservice 
stressor are presumed to be true for well-grounded purposes.  
Further, the claims file contains a letter from a VA 
psychiatrist, dated in April 1997, and a VA hospital report, 
dated in August 1996, which show that the veteran has been 
diagnosed with PTSD related to his service in Vietnam.  The 
Board finds that these diagnoses are sufficient to constitute 
medical evidence of a diagnosis of PTSD, and a nexus to 
active duty, such that the veteran's claim for PTSD is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).


ORDER

The veteran's claim of entitlement to service connection for 
PTSD is well-grounded.  To this extent, the appeal is granted 
subject to the following remand provisions.  


REMAND

Having submitted a well-grounded claim for PTSD, a remand is 
required in order to assist the veteran in developing the 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a). 

An actual award of service connection for PTSD (as opposed to 
well-grounding such a claim) requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f); see 
also Gaines v. West, 11 Vet. App. 353 (1998). 

The veteran's service records include his personnel record 
(DA Form 20) which indicates that his principal duty was unit 
supply technician.  The DA 20 indicates that he served in 
Vietnam from July 30, 1969 to July 20, 1970, and from March 
5, 1972 to February 10, 1973.  The DA 20 does not reflect his 
unit assignments during either of his tours in Vietnam.  The 
veteran's discharge (DD Form 214) indicates that he was 
awarded the Republic of Vietnam Campaign Medal, a Bronze Star 
Medal with Oak Leaf Cluster, the Vietnam Service Medal, and 
the Republic of Vietnam Gallantry Cross Unit Citation Badge 
(RVGCUC) with palm, and that his military specialty (MOS) was 
unit supply technician.  With regard to the veteran's unit 
assignments while in Vietnam, a review of the transcript from 
the veteran's hearing, held in August 1998, shows that he 
testified that he served his first tour with an artillery 
unit.  As for the veteran's second tour of service in 
Vietnam, he testified that he served his second tour with the 
"Procurement Agency in Saigon."  The Board also notes that 
the claims file contains a citation for the veteran's Bronze 
Star Medal which indicates that he received this medal for 
meritorious service only, while serving with Service Battery, 
7th Battalion, 13th Artillery (Service Battery, 7/13).

Given the foregoing, the evidence does not currently show 
that he received any commendations or awards for 
participation in combat with the enemy, such as the Combat 
Infantryman Badge, Purple Heart, or similar citation.  See 
38 C.F.R. § 3.304(f).  

Absent confirmatory evidence of participation in combat, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); Cohen v. 
Brown, 10 Vet. App. 138 - 150 (1997).

In this case, a review of the veteran's written statements, 
to include a PTSD questionnaire, dated in June 1997, the 
notice of disagreement, received in October 1997, a letter 
received in October 1997, and the hearing transcript from his 
August 1998 hearing, shows that he alleges that he has PTSD 
as the result of: 1) witnessing the aftermath of a killing of 
one soldier by another soldier at or near the Phu Cat Air 
Base in early 1970 (hereinafter stressor #1); 2) witnessing 
the assault of a civilian by Vietnamese nationals near the 
Bachelor's Officers' Quarters in Saigon (hereinafter stressor 
#2); and 3) generalized exposure to snipers and enemy 
shelling (hereinafter stressor #3).  

The Board finds that a remand is required for additional 
development.  In particular, a notation in the veteran's DA 
Form 20 shows that he was awarded the RVGCUC with palm.  In 
the DA Form 20, this award is mentioned in conjunction with 
"Hq MACV SupCommand" (Headquarters, Military Assistance 
Command, Vietnam, Support Command).  In Falk v. West, 12 Vet. 
App. 402 (1999), involving a PTSD claim where participation 
in combat was an issue, the U.S. Court of Appeals for 
Veterans Claims (Court) noted that an award of a Presidential 
Unit Citation (PUC) to an appellant's unit suggested that the 
pertinent unit command history may contain evidence of 
combat.  The Court held that the PUC triggered VA's duty to 
assist, and warranted an attempt to obtain the pertinent unit 
command history.  

In this case, the veteran's service records show that during 
his second tour of duty in Vietnam the veteran's unit was 
awarded a RVGCUC with palm.  Although a RVGCUC is distinct 
from a PUC, the Board is convinced that under the 
circumstances of this particular case, the Court's reasoning 
in Falk is applicable.  On remand, an attempt should be made 
to obtain the relevant unit history for the veteran's unit 
during his second tour of duty in Vietnam.  In addition, 
under the circumstances, the Board finds that the unit 
history for Service Battery, 7/13 should also be obtained for 
the period covering his first tour of duty in Vietnam.

Finally, the Board notes that the Court has held that it is 
not an impossible or onerous task for appellants who claim 
entitlement to service connection for PTSD to supply the 
names, dates and places of events claimed to support a PTSD 
stressor.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
With regard to the veteran's stressor involving a killing of 
a soldier by another soldier (stressor #1), the veteran has 
not provided the month in which it occurred, nor has he 
provided the names of the soldiers involved.  As for stressor 
#2, he has not provided the name of the American civilian who 
was assaulted, or the date of the assault.  Finally, to the 
extent he has claimed generalized exposure to sniper attacks 
and enemy shelling (stressor #3), he has not provided details 
of any specific incidents.  Therefore, another attempt should 
be made to obtain details of the claimed stressors.   

In addition, the medical evidence in the claims file shows 
that the veteran has been diagnosed with major depression on 
several occasions, and that he has repeatedly complained that 
his job at the post office has resulted in psychiatric 
symptoms which have disabled him.  Furthermore, with regard 
to the veteran's stressors involving a killing of a soldier 
by another soldier (stressor #1), the veteran has repeatedly 
stated that he did not actually witness this event, and that 
he arrived from 1/2 hour to one hour after it happened.  
Therefore, at present, the evidence is conflicting as to 
whether the veteran has PTSD, and, if so, whether it is as a 
result of his service.  On remand, if the RO determines that 
any stressors are verified, an examination should be 
scheduled to determine whether the veteran has PTSD, and, if 
so, whether such PTSD is related to a verified inservice 
stressor.

Based on the foregoing, additional development is required.  
Therefore, this case is REMANDED for the following action:

1.  The veteran should be requested to 
provide additional information to 
facilitate a further search of the 
circumstances surrounding the stressor 
involving the death of a soldier at or 
near Phu Cat Air Base, the claimed 
assault of an American civilian in Saigon 
by Vietnamese nationals, as well as any 
instances of combat in which he 
participated, to include the date and 
location of the incidents, the names of 
any units and casualties involved, and 
any other helpful identifying 
information.  

2.  Following the development requested 
in the first paragraph of this remand, 
and if, and only if the veteran responds, 
and is able to provide the month of the 
claimed stressor involving the killing of 
a soldier by another soldier, the RO 
should contact the National Archives and 
Records Administration (NARA) and ask 
that facility to search for "Morning 
Reports" (DA Form 1) for the month in 
which the veteran asserts that the 
killing of a soldier by another soldier 
occurred.  The request should include the 
veteran's unit designations at the 
company and battalion levels, or their 
equivalent.  Any information received 
must be associated with the claims 
folder.

3.  Following the development requested 
in the first paragraph of this remand, or 
after allowing a reasonable period of 
time to pass without a response, the RO 
should contact the U.S. Armed Service 
Center for Research of Unit Records 
(USASCRUR), 7798 Cissna Road, 
Springfield, Virginia  22150-3197, and 
request that they attempt to verify the 
veteran's stressors.  The USASCRUR should 
be requested to provide the relevant unit 
histories for the veteran's units during 
his first and second tours of duty in 
Vietnam.    

4.  The RO should then prepare a report 
detailing the nature of any claimed 
stressor(s) which it has determined is 
verified by the record.

5.  If, and only if, the RO determines 
that one or more stressors have been 
verified, and after completing the above 
actions, the veteran should be afforded a 
VA psychiatric examination to determine 
the diagnosis of any and all psychiatric 
disorders which may be present.  All 
indicated studies, tests and evaluations 
deemed necessary should be performed, but 
should include psychological testing 
including PTSD sub scales.  The RO must 
provide the examiner with the summary of 
any stressors described above, and the 
examiner must be instructed that only 
these events may be considered for the 
purpose of determining whether exposure 
to an inservice stressor has resulted in 
the current psychiatric symptoms.  The 
examiner should also determine whether 
the diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.  
If the PTSD diagnosis is deemed 
appropriate, the examiner should comment 
upon the link between the current 
symptomatology and one or more of the 
inservice stressors found to be 
established by the RO.  The report of 
examination should include the complete 
rationale for all opinions expressed.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (1999), 
copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

6.  After undertaking any additional 
development deemed appropriate, the RO 
should review the expanded record and 
adjudicate the issue of service 
connection for PTSD, to include a formal 
determination as to whether the veteran 
was engaged in combat.  If the RO's 
decision is adverse to the veteran, then 
he and his representative should be 
furnished an appropriate Supplemental 
Statement of the Case and be afforded an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the appellant until he is notified.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

